AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)       Page I of2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of North Carolina


                   United States of America
                                  v.                                       )
                          Anthony Ballard                                  )
                                                                           )    Case No:         7:04-CR-81-lH
                                                                           )   USM No: 24790-056
Date of Original Judgment:           July 5, 2005                          )
Date of Previous Amended Judgment: _ _ _ _ __                              )   Halerie Costello
(Use Date ofLast Amended Judgment ifAny)                                       Defendant's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION .
                          PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of 0 the defendant D the Director of the Bureau of Prisons D the court under 18 U.S.C.
§ 3582(c)(l)(B) for a modification ofan imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
           D DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of n/a              months is reduced to _n/_a_ _ _ _ _ _ _ _ _ __
                                              (Complete Parts I and II ofPage 2 when motion is granted)

The term of supervised release in Count I is reduced to 4 years, concurrent with the 5-year term imposed in Count 8.




If the amount of time the defendant has already served exceeds this sentence, the sent~nce is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated _Ju_l-=-y_5.:...,2_0_0_5'--,_ _ _ _ _ _ _ _ _ _ _ _ __
shall remain in effect. IT IS SO ORDERED.


Order Date:
                            r      I
Effective Date: _ _ _ _ _ _ _ __                                     Malcolm J. Howard           Senior U.S. District Judge
                     (if different from order date)                                                  Printed name and title
